                   Case 2:20-cv-01082-MAT Document 20 Filed 08/19/20 Page 1 of 3




 1                                                                           Honorable Mary Alice Theiler

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 7                                                AT SEATTLE
 8 STEVEN VANCE and TIM JANECYK, for
   themselves and others similarly situated,
 9                                                              No. 2:20-cv-01082-MAT
                            Plaintiffs,
10                                                              STIPULATION AND
          v.                                                    [PROPOSED] ORDER
11                                                              EXTENDING TIME TO
   MICROSOFT CORPORATION,                                       RESPOND TO COMPLAINT
12
                            Defendant.                          NOTE ON MOTION
13                                                              CALENDAR: August 18, 2020
14
              The parties, by and through their counsel, stipulate and agree as follows:
15
              1.        Plaintiffs initiated this lawsuit on July 14, 2020, and served Microsoft
16
     Corporation with the Summons and Complaint on July 23, 2020.
17
              2.        Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), “[a] defendant must serve an answer
18
     within 21 days after being served with the summons and complaint.” As a result, absent order of
19
     the Court, Microsoft’s response to the Complaint was due on or before August 13, 2020.
20
              3.        On August 4, 2020, the parties agreed, subject to the Court’s approval, that
21
     Microsoft may have until September 14, 2020, to respond to the Complaint.
22
              IT IS SO STIPULATED.
23

24

25

26

27
     STIPULATION EXTENDING TIME
     TO RESPOND TO COMPLAINT
                                                                                    Davis Wright Tremaine LLP
     (2:20-cv-01082-MAT) - 1                                                                 L AW O FFICE S
     4841-8003-3992v.2 0050033-000501                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
                 Case 2:20-cv-01082-MAT Document 20 Filed 08/19/20 Page 2 of 3




 1            DATED this 18th day of August, 2020.

 2                                                   DAVIS WRIGHT TREMAINE LLP
                                                     Attorneys for Defendant Microsoft Corporation
 3

 4                                                   By s/ Stephen M. Rummage
                                                        Stephen M. Rummage, WSBA #11168
 5                                                      Xiang Li, WSBA #52306
                                                        920 Fifth Avenue, Suite 3300
 6                                                      Seattle, WA 98104-1610
                                                        Telephone: (206) 757-8136
 7                                                      Fax: (206) 757-7136
                                                        E-mail: steverummage@dwt.com
 8                                                               xiangli@dwt.com
 9                                                   MORGAN LEWIS & BOCKIUS
                                                     Attorneys for Defendant Microsoft Corporation
10

11                                                   By s/ Tyler Zmick
                                                        Elizabeth B. Herrington, ISBA #6244547
12                                                      (pro hac pending)
                                                        Tyler Zmick, ISBA #6324901 (pro hac vice)
13                                                      77 West Wacker Drive, Suite 500
                                                        Chicago, IL 60601-5094
14                                                      Telephone: (312) 324-1188
                                                        E-mail: beth.herrington@morganlewis.com
15                                                               tyler.zmick@morganlewis.com
16                                                   LOEVY & LOEVY
                                                     Attorneys for Plaintiffs
17

18                                                   By s/ Scott R. Drury (filed with consent)
                                                        David B. Owens, WSBA #52856
19                                                      100 S. King Street, Suite 100
                                                        Seattle, WA 98104
20                                                      Telephone: (2312) 243-5900
                                                        Fax: (312) 243-5092
21                                                      E-mail: david@loevy.com
22                                                      Scott R. Drury, ISBA #6255867 (pro hac
                                                        vice)
23                                                      Mike Kanovitz, ISBA #6275233 (pro hac
                                                        vice)
24                                                      311 N Aberdeen 3rd Floor
                                                        Chicago, IL 60607
25                                                      312-243-5900
                                                        Email: drury@loevy.com
26                                                             mike@loevy.com
27
     STIPULATION EXTENDING TIME
     TO RESPOND TO COMPLAINT
                                                                                Davis Wright Tremaine LLP
     (2:20-cv-01082-MAT) - 2                                                           L AW O FFICE S
     4841-8003-3992v.2 0050033-000501                                            920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
                 Case 2:20-cv-01082-MAT Document 20 Filed 08/19/20 Page 3 of 3




 1                                                   CARLSON LYNCH LLP
                                                     Attorneys for Plaintiffs
 2

 3                                                   By s/ Gary Lynch (filed with consent)
                                                        Gary Lynch, ISBA #56887 (pro hac vice)
 4                                                      Katrina Carroll, ISBA #6291405 (pro hac
                                                        vice)
 5                                                      Nicholas R. Lange, ISBA #6318106 (pro
                                                        hac vice)
 6                                                      111 West Washington Street, Suite 1240
                                                        Chicago, Illinois 60602
 7                                                      312-750-1265
                                                        glynch@carlsonlynch.com
 8                                                      kcarroll@carlsonlynch.com
                                                        nlange@carlsonlynch.com
 9

10

11                                             ORDER
12            Pursuant to stipulation, IT IS SO ORDERED.
13            DATED this 19th day of August, 2020.
14

15

16                                                      A
                                                        Mary Alice Theiler
17                                                      United States Magistrate Judge

18
19

20

21

22

23

24

25

26

27
     STIPULATION EXTENDING TIME
     TO RESPOND TO COMPLAINT
                                                                            Davis Wright Tremaine LLP
     (2:20-cv-01082-MAT) - 3                                                         L AW O FFICE S
     4841-8003-3992v.2 0050033-000501                                          920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
